Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Interpretation
Applicant has utilized the terms “increased temperature” and “increased pressure” in the claims and although these terms may be rejected as being indefinite, the Examiner has searched the published application for applicable definitions.  Applicant appears to define the term “increased temperature” and “increased pressure” within paragraph [0008] of the published application as between a temperature of about 500°C to about 1000°C and “increased pressure” of between about 5 bar and about 20 bar.  Both will be utilized below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the composition" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has used the term “modified red mud catalyst composition” in lines 1, 3 and 4.  This term should be maintained throughout the claims for consistency.
Regarding Claim 8, the instant claim is indefinite as GHSV refers specifically to a reactor volume and catalyst volume, none of which are contained within instant claim 1 and therefore is indefinite wherein the units are NLg/cat/hr-1 for example.  The ordinary skilled artisan would be unable to understand the metes and bounds of the limitation without undue experimentation.
Claim 10 recites the limitation "a majority of the particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The instant claim is also indefinite as it is unknown as to the definition of particles.  Does “particles” refer to the supported catalyst, the red mud or the nickel oxide?  Any will be examined.
The term "majority" in claim 10 is a relative term which renders the claim indefinite.  The term "majority" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 14 recites the limitation "the step" in line 1, “the syngas” in line 2 and “the producing step” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant utilizes “synthesis gas” which should be maintained throughout for 
The remaining claims depend from the instant claim and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1-7, 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galocsy (GB 714,284) and further in view of Olah et al. (NPL, J. Am. Chem. Soc. V135, pp648-650, 2012) hereafter Olah as evidenced by Gilliam et al. (US 2013/0206606) hereafter Gilliam.
	Considering Claims 1-7 and 11-13, Galocsy discloses the use of a nickel supported red mud catalyst to steam reform methane to hydrogen and carbon monoxide at a temperature of between 700° to 800°C wherein the red mud is obtained from the aluminum industry (Pg. 1, ln 14-23, Pg. 2, ln 81-84 and ln 121 to Pg 3, ln 3) thereby falling within the range as defined above.  The ordinary skilled artisan would understand that red mud is a byproduct of producing alumina from bauxite by the Hall-Heroult process as evidenced by Gilliam [0471].
	Galocsy does not disclose the particular pressure or the nickel content of the red-mud catalyst.
	Olah discloses the use of a nickel/magnesium catalyst in a bi-reforming reaction wherein bi-reforming is defined as both steam reforming and dry reforming (CO2) at a pressure of from 7 to 28 atm (about 7 bar to about 28 bar) wherein nickel is present in 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the nickel content and reactor pressure of Olah in the process of Galocsy for producing synthesis gas.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 14, the significance of Galocsy and Olah as evidenced by Gilliam as applied to Claim 1 is explained above.
Galocsy discloses the use of nickel catalysts for reforming methane to synthesis gas as discussed above and also disclosing preparing a synthesis gas for an ammonia synthesis plant (Example 2) or the production of town gas (Example 3) and discloses a water-gas shift reaction wherein steam is supplied to a reformed gas to convert the carbon monoxide to hydrogen and carbon dioxide (Example 2).  
Considering Claim 17, the significance of Galocsy and Olah as evidenced by Gilliam as applied to Claim 1 is explained above.
Galocsy discloses producing synthesis gas having a hydrogen content of greater than 50 Vol % (mole percent) from methane thereby falling within the instantly claimed range however does not disclose the time duration of the processing.
Olah discloses bi-reforming methane which includes steam reforming with a nickel catalyst thereby producing hydrogen with a conversion of about 70 percent of the 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galocsy (GB 714,284) in view of Olah et al. (NPL, J. Am. Chem. Soc. V135, pp648-650, 2012) hereafter Olah as evidenced by Gilliam et al. (US 2013/0206606) hereafter Gilliam as applied to Claim 1 and further in view of Abatzoglou et al. (US 2012/0273728) hereafter Abatzoglou.
	Considering Claim 8, the significance of Galocsy and Olah as evidenced by Gilliam is explained above.
The instant claim has been previously rejected as discussed above.
Galocsy does not disclose the GHSV of the process.
Abatzoglou discloses a catalytic steam reforming process wherein methane is contacted with a nickel catalyst at GHSV ranging from 300 to 200,000 [0011], [0033 and [0054] and (Fig. 9) which falls within the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed range to utilize the teachings of Abatzoglou as they relate to the GHSV in the process of Galocsy in producing synthesis gas comprising CO and H2.
.
Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galocsy (GB 714,284) in view of Olah et al. (NPL, J. Am. Chem. Soc. V135, pp648-650, 2012) hereafter Olah as evidenced by Gilliam et al. (US 2013/0206606) hereafter Gilliam as applied to Claim 1 and further in view of Balakrishnan et al. (NPL, Green Chem. V 11, pp 42-47, 2009).
Considering Claim 9, the significance of Galocsy and Olah as evidenced by Gilliam is explained above.
Galocsy discloses the use of red mud as discussed above however does not disclose its composition.
Balakrishnan discloses that red mud comprises at least Al2O3, SiO2, Fe2O3, TiO2, CaO, MgO and Na2O (Table 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the red mud of Galocsy to possess a similar composition as taught by Liu. 
Considering Claim 19, the significance of Galocsy, Nakamura and Olah as applied to Claim 1 is explained above.
Galocsy discloses the use of red mud as discussed above however does not disclose its composition.
Balakrishnan discloses that the composition of red mud is variable and comprises from 10 to 23 wt% Al2O3, about 12 to about 16 wt% SiO2, about 36 to 42 wt% 2O3, about 1 to about 19 wt% TiO2, about 1 to about 3 wt% CaO, about 0 to about 3 wt% MgO, and about 3 to about 6 wt% Na2O (Table 1) thereby falling within or overlapping the instantly claimed ranges.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the red mud of Galocsy to possess a similar composition as taught by Balakrishnan.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galocsy (GB 714,284) in view of Olah et al. (NPL, J. Am. Chem. Soc. V135, pp648-650, 2012) hereafter Olah as evidenced by Gilliam et al. (US 2013/0206606) hereafter Gilliam as applied to Claim 1 and further in view of Weiss et al (US 2019/0300364) hereafter Weiss.
	Considering Claim 10, the significance of Galocsy and Olah as applied to Claim 1 is explained above.
	Galocsy does not disclose the particle size of the nickel supported red mud catalyst.
	Weiss discloses a nickel catalyst useful for steam reforming [0042]-[0045] wherein the support may be ball milled to achieve a particle size of from 0.5 microns to 5 microns [0032] which falls within the instantly claimed range.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed range to provide for the particle size of 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galocsy (GB 714,284) in view of Olah et al. (NPL, J. Am. Chem. Soc. V135, pp648-650, 2012) hereafter Olah as evidenced by Gilliam et al. (US 2013/0206606) hereafter Gilliam as applied to Claim 1 and further in view of Pearce et al. (USP 3,186,797) hereafter Pearce.
	Considering Claim 16, the significance of Galocsy and Olah as evidenced by Gilliam is explained above.
	Galocsy does not explicitly disclose the ratio between the steam and the methane.
	Pearce discloses a catalytic steam reforming process wherein a light distillate is contacted with a nickel catalyst (Col. 2, ln 33- 43) to produce hydrogen and carbon monoxide (Col 4) wherein the ratio of steam to carbon is less than 5:1 (Col. 3, ln 24-40).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to supply the reforming process of Galocsy with a feed stream having the steam-to-carbon ratio of Pearce.  The ordinary skilled artisan would be motivated to do so as Pearce discloses that carbon formation is minimized (Col. 3).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galocsy (GB 714,284) in view of Olah et al. (NPL, J. Am. Chem. Soc. V135, pp648-650, 2012) hereafter Olah as evidenced by Gilliam et al. (US 2013/0206606) hereafter Gilliam as applied to Claims 1 and 14 and further in view of Willms (USP 5,525,322).
	Considering Claim 15, the significance of Galocsy, Olah as evidenced by Gilliam as applied to Claims 1 and 14 is explained above.
	Galocsy discloses the use of nickel catalysts for reforming methane to synthesis gas as discussed above and also disclosing preparing a synthesis gas for an ammonia synthesis plant (Example 2) or the production of town gas (Example 3) and discloses a water-gas shift reaction wherein steam is supplied to a reformed gas to convert the carbon monoxide to hydrogen and carbon dioxide (Example 2).  Galocsy does not disclose the use of a nickel catalyst to perform this reaction.
	Willms discloses utilizing a nickel-based catalyst for steam reforming and water gas shift reactions (Examples 1 and 2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the nickel catalyst of Galocsy in the water-gas shift reaction of Willms.  The ordinary skilled artisan would be motivated to do so for simplicity in plant operations, only requiring one catalyst to do both steam reforming and water-gas shift conversion instead of separate catalysts.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galocsy (GB 714,284) in view of Olah et al. (NPL, J. Am. Chem. Soc. V135, pp648-650, 2012) hereafter Olah as evidenced by Gilliam et al. (US 2013/0206606) hereafter Gilliam as applied to Claim 1 and further in view of Basset et al. (US 2016/0129423) hereafter Basset.
Considering Claim 18, the significance of Galocsy and Olah as evidenced by Gilliam as applied to Claim 1 is explained above.
Galocsy does not disclose the surface area of the supported nickel catalyst.
Basset discloses supported iron catalyst with red mud useful as the support wherein nickel is applied to the iron supported red mud wherein the BET surface area ranges from 57 to 203 m2/g [0034], [0059] and Table 1 thereby overlapping the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed range to provide the red mud supported nickel catalyst of Galocsy with the surface area as disclosed by Basset as Basset discloses the use of red mud as a catalyst support and Basset discloses that surface area is a factor impacting methane conversion and hydrogen/carbon production (Table 1).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-13 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 16/775,063 hereafter ‘063 in view of Olah et al. (NPL, J. Am. Chem. Soc. V135, pp648-650, 2012) hereafter Olah. 
The instant claims are indistinguishable over those claims from copending
application ‘063 with the exception that ‘063 is to bi-reforming with both steam and carbon dioxide.
	Olah discloses that bi-reforming is a combination of steam reforming and dry or carbon dioxide reforming (Pg 648) wherein a nickel catalyst is utilized for both (Pg. 649).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the instant catalyst in the process of ‘063 to produce a synthesis gas suitable for methanol production as taught by Olah.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 9-13, 18 and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/775,019 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both cover a nickel/red mud catalyst.  The reference application is to a composition which is also disclosed in the instant application even though the instant application is to a steam reforming process utilizing the reference catalyst.

Conclusion
Claims 1-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732